Citation Nr: 1222125	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from November 17, 2004 to January 21, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1967 to September 1968.  Service records show that he was awarded a Vietnam Service Medal, Purple Heart, and a Combat Infantryman's Badge.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a videoconference hearing in September 2006, before an Acting Veterans Law Judge (VLJ) who is no longer employed by the Board.  
A transcript of the hearing is associated with the Veteran's claims folder.  In November 2008, the Board offered the Veteran another opportunity for a hearing before the Board, but he declined.  

In June 2011, the Board remanded the TDIU claim, for the period from November 17, 2004 to January 21, 2008, to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In November 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDING OF FACT

Resolving any doubt in favor of the Veteran, his service-connected PTSD precludes him from obtaining or maintaining substantially gainful employment from November 17, 2004 to January 21, 2008.




CONCLUSION OF LAW

The criteria are met for a TDIU, from November 17, 2004 to January 21, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that his service-connected PTSD was so severe, during the period on appeal, as to preclude him from obtaining and maintaining any employment that is substantially gainful.  It is noted that service connection is in effect for tinnitus, residuals of a shell fragment wound to the right middle finger and forearm and bilateral hearing loss.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Total disability ratings for compensation may be assigned, where there scheduler rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  if there is only one such disability, it must be rated at 60 percent or more, and that; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining entitlement to a TDIU, the rater may give consideration to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the instant case, during the period from November 17, 2004 to January 21, 2008, the Veteran's service-connected PTSD was rated as 70-percent disabling, and his tinnitus was rated as 10 percent disabling.  The Veteran's residuals of a shell fragment wound to the right middle finger and forearm and bilateral hearing loss were each separately rated as noncompensably disabling.  The Veteran had an overall rating of 70 percent for that period.  Therefore, he satisfies the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU for the period on appeal, i.e., from November 17, 2004 to January 21, 2008.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In turn, the determinative issue is whether he was unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service connected PTSD, during November 17, 2004 to January 21, 2008.  The Board has reviewed his personal statements, VA treatment records, SSA records and his January 2005 VA examination report.  In this regard, there is both positive and negative evidence of record.  

His SSA disability records confirm he initially retired due to orthopedic disabilities in approximately August 2001.  Also, at his January 2005 VA examination, the Veteran reported he medically retired in 2001 due to his knee problems.  He complained of memory problems several times a day, some sleep impairment, depressive symptoms and anger outbursts, although the examiner objectively indicated these symptoms were generally improving and controlled with medication.  The examiner diagnosed PTSD with a GAF score of 65, for mild impairment.  The January 2005 VA examiner concluded that "[a]lthough his overall symptoms of PTSD are mild, he does seem to have an increase in intrusive memories triggered by the current war in Iraq."  The examiner noted that the Veteran medically retired due to knee problems and shows dogs around the country with his wife.  

However, his VA treatment records provide a mixed disability picture concerning the level of occupational impairment due to PTSD.  VA psychiatric treatment sessions, dated in March and August 2006, assessed the Veteran with an impression of "stable" PTSD whereas May and July 2005 VA psychiatric treatment records noted the Veteran had "increased explosive anger" from his PTSD.  The July 2005 VA treatment record noted the Veteran's reported history of suicidal and homicidal thoughts.  A May 2007 VA psychiatric treatment session assessed the Veteran's PTSD as "more irritable," exacerbated by the death of a PTSD group therapy member.  

Additionally, a review of his Reno Vet Center treatment records shows he had recurrent problems with explosive anger and violent outbursts, suicidal thoughts, strained marriage problems and distant relations with children.  In turn, these PTSD-related symptoms and functional problems produced numerous difficulties at work.  For instance, a December 2005 Vet Center treatment record noted that he had several incidents where he had explosive anger and nearly got into fights with others, including at work.

Moreover, a January 2005 statement from a family friend, who self-identified as a registered nurse, commented that the Veteran "...has become increasingly anxious and angry over the years."  Overall, despite some conflicting findings in his January 2005 VA examination report and VA psychiatric treatment reports, the Veteran exhibited symptomatology of increasing explosive anger, irritability, depression.  

The Board also acknowledges that a statement from his former employer, dated in March 2006, suggests that the Veteran's recent history of PTSD symptoms impaired his ability to perform his employment in the years leading up to this period of the appeal.  This employer's statement detailed occasions of anger outbursts at work, when dealing with customers and supervisors.  The supervisor noted that one incident of a shouting match with a customer resulted in a written warning that he would be terminated if he repeated such behavior.  A later incident of an anger outburst with co-workers led to a reprimand, but he left soon thereafter on disability retirement.   

In addition to the foregoing, the medical evidence and employer's statement confirm he has difficulty maintaining employment, a fact which is recognized by his receipt of a relatively high, 70 percent rating for his PTSD.  The rating of 70 percent rating for his PTSD constitutes VA's recognition that the impairment due to his service-connected PTSD makes it difficult for him to obtain and keep employment.  See again 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Finally, the Board has also considered the Veteran's and family members' lay statements in support of his claim.  The Veteran and his family members are competent to testify concerning his difficulty maintaining employment due to irritability, anger outbursts, depression, and inability to get along with others, since these symptoms are readily identifiable by the lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Moreover, in light of supportive medical findings of explosive anger problems in his Vet Center treatment records and documentation from his employer concerning the same, these lay assertions are found to be credible, and consequently, are also probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, resolving all reasonable doubt in his favor, a TDIU is granted from November 17, 2004 to January 21, 2008.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim for a TDIU is granted, from November 17, 2004 to January 21, 2008, subject to the laws and regulations governing the payment of VA compensation benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


